DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 12-07-2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-15, 18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couquelet ‘570 (US 3,424,570) in view of Sugie ‘574 (US 4,579,574).
Regarding claims 1 and 14, Couquelet ‘570 teaches:
a heating device configured to heat a workpiece made of glass (burners 59; column 4, lines 42-45)
a shaping station with a forming tool (stations for shaping tubes 23c with mandrels 33 and forming rollers 29)
the forming tool having a contact surface that is configured to shape the workpiece (surface of mandrel 33 that receives oil lubricant; column 4, lines 59-75)
the forming tool is configured with a heat dissipation such that a temperature of the contact surface during shaping of the workpiece is cooled (column 4, lines 59-75)
a spray nozzle configured to apply an oil as a lubricant on the contact surface of the forming tool, wherein the spray nozzle is configured and controlled, per shaping process, to dispense an amount of oil and provide a covering layer on the contact surface (sprays 65; column 4, lines 66-75).
Couquelet ‘570 does not specify a temperature of the contact surface during shaping.  However, Couquelet ‘570 suggests that the contact surface is actively cooled internally and externally (column 4, lines 59-75).  The apparatus of Couquelet ‘570 is capable of the functional limitation of making the temperature be below 300°C, or below 250°C (claim 14) by controlling the heat applied to the forming tool; the spray applied to the forming tool; and the cooling fluid supplied to the hollow bush 45 (column 4, lines 59-75).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Couquelet ‘570 to provide a temperature that is sufficiently high for properly shaping tubes 23c and not excessively high so as to waste energy for heating.
Couquelet ‘570 is silent regarding a specific amount of oil dispensed and the covering layer being a full-surface covering layer.  However Couquelet ‘570 suggests that the oil provides lubrication to the contact surface, and that the amount of oil dispensed is controlled with valves (column 4, lines 59-75).  In analogous art of lubricating glass shaping apparatus, Sugie ‘574 suggests that a contact surface should have a full-surface covering of oil lubricant in order to prevent any sticking between the glass and the contact surface (column 1, lines 12-16 and 64; column 8, lines 27-32; column 8, lines 58-60 and 63-65; column 9, lines 12-14).  Sugie ‘574 also 
Regarding claim 2, Couquelet ‘570 further teaches the forming tool comprises an inner forming tool (mandrel 33) and an outer forming tool (roller 29), the inner forming tool having an inner contact surface configured to shape an inner later surface of the workpiece, and the outer forming tool having an outer lateral surface configured to shape an outer lateral surface of the workpiece (column 1, lines 14-23; column 3, lines 36-45; column 4, lines 25-30; Figs. 2, 3).
Regarding claim 3, Couquelet ‘570 further teaches the inner forming tool is a mandrel (mandrel 33; column 4, lines 25-30)
Regarding claim 4, Couquelet ‘570 further teaches the spray nozzle is configured and controlled to apply the oil to the contact surface in intermediate clock cycles of the shaping process (column 4, lines 73-75; column 4, lines 20-38).  It is also noted that Sugie ‘574 suggests a spray nozzle configured and controlled to apply oil to a contact surface in intermediate clock 
Regarding claim 5, Couquelet ‘570 further teaches the spray nozzle is configured and controlled to prove a characteristic of a horizontal angle α with the contact surface in a range from -85° to 85° (Fig. 3: the horizontal angle of sprays 65 with mandrel 33 appears to be substantially 0°, which is in the claimed range; column 4, lines 66-71).
Regarding claim 6, the directionally stable oil-gas jet is recited as an optional limitation in claim 5, and thus the limitations of claim 6 are also optional.
Regarding claim 7, Couquelet ‘570 further teaches the heating device, shaping station, and spray nozzle are configured for the workpiece shaped as a tubular workpiece (glass tubes 23c; column 4, lines 25-30; Figs. 1, 2).
Regarding claim 8, Couquelet ‘570 is silent regarding a lateral spacing between the spray nozzle and the contact surface being 1 to 50 mm.  Sugie ‘574 suggests minimizing a distance between a spray nozzle and a contact surface for the benefit of reducing the amount of lubricant required (column 8, lines 38-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Couquelet ‘570 by selecting a lateral spacing between the spray nozzle and the contact surface to reduce the amount of lubricant required, as suggested by Sugie ‘574, and which achieves the desired application of lubricant onto the contact surface.
Regarding claim 10, Couquelet ‘570 further teaches the spray nozzle comprises a plurality of spray nozzles per forming tool (column 4, lines 66-71; sprays 65, Fig. 3).
Regarding claim 11, Couquelet ‘570 further teaches the spray nozzle (sprays 65) is installed in the shaping station in a stationary manner (Figs. 2, 3; column 4, lines 66-71).
Regarding claim 12, Couquelet ‘570 is silent regarding a specific amount of oil dispensed.  However, Couquelet ‘570 suggests that the oil provides lubrication to the shaping surface, and that the amount of oil dispensed is controlled with valves (column 4, lines 59-75).  
Regarding claim 13, Couquelet ‘570 is silent regarding a specific amount of time for which the spray nozzle is configured to apply the oil in a spraying process.  However, Couquelet ‘570 teaches that the spray nozzle is configured to be controlled to spray oil for a desired amount of time, such that the spray nozzle of Couquelet ‘570 is capable of applying the oil in a spraying process with a duration of less than 0.5 seconds.  It is also noted that Sugie ‘574 suggests controlling an amount of time a spray nozzle applies oil in a spraying process (column 4, lines 51-57; column 5, lines 11-16 and 22-42; column 7, lines 19-34; column 10, lines 32-37).
Regarding claim 15, Couquelet ‘570 is silent regarding the temperature being lower than an evaporation temperature and/or a flash point of the oil.  However, Couquelet ‘570 suggests that the contact surface is actively cooled internally and externally (column 4, lines 59-75).  The apparatus of Couquelet ‘570 is capable of the functional limitation of making the temperature be 
Regarding claim 18, Couquelet ’570 further teaches a seat that holds the forming tool such that heat can be removed therefrom and/or supplied thereto through a heat exchange surface of the forming tool that is in direct mechanical contact with an associated heat exchange surface of the seat (mandrel 33 on hollow bush 45, Fig. 3; column 4, lines 59-66).
Regarding claim 20, Couquelet ‘570 further teaches the forming tool comprises two pieces (mandrel 33, forming roller 29), and wherein the forming tool has an effective outer diameter that is adjustable by relative movement of the two pieces (column 3, lines 37-45; column 4, lines 25-30).
Regarding claim 21, Couquelet ‘570 further teaches the forming tool comprises a coolant passage configured to receive a cooling medium to cool the forming tool (column 4, lies 59-66; Fig. 3).
Regarding claims 22 and 23, Couquelet ‘570 is silent regarding the full-surface covering layer of the oil on the contact surface having a thickness of up to <750 µm, or from one up to ten molecular monolayers of the oil.  However Couquelet ‘570 suggests that the oil provides lubrication to the contact surface, and that the amount of oil dispensed is controlled with valves (column 4, lines 59-75).  In analogous art of lubricating glass shaping apparatus, Sugie ‘574 suggests that a contact surface should have a full-surface covering of oil lubricant in order to prevent any sticking between the glass and the contact surface (column 1, lines 12-16 and 64; column 8, lines 27-32; column 8, lines 58-60 and 63-65; column 9, lines 12-14).  Sugie ‘574 also .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couquelet ‘570 (US 3,424,570) and Sugie ‘574 (US 4,579,574) in view of Cheng ‘480 (CN 102513480 A - English language translation provided with 03-29-2021 IDS referenced herein).
Regarding claim 9, Couquelet ‘570 is silent regarding the spray nozzle being a coaxial spray nozzle.  In analogous art of spraying lubricant onto a shaping apparatus, Cheng ‘480 suggests utilizing a coaxial spray nozzle to dispense lubrication to a shaping apparatus for the benefit of improving lubrication on a shaping surface and reducing oil mist that is wasted and pollutes surrounding equipment (¶ [0010], [0018], [0028]; Figs. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Couquelet ‘570 and Sugie ‘574 by utilizing a coaxial spray nozzle for the benefit of improving lubrication on the shaping surface and reducing oil mist that is wasted and pollutes surrounding equipment, as suggested by Cheng ‘480.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couquelet ‘570 (US 3,424,570) and Sugie ‘574 (US 4,579,574) in view of Meyer ‘588 (US 3,368,588).
Regarding claims 16 and 17, Couquelet ‘570 is silent regarding the forming tool comprising a material exhibiting a thermal conductivity of at least 400 W/mK, or the forming tool comprising copper.  In analogous art of glass tube forming tools, Meyer ‘588 suggests utilizing a forming tool comprising copper, which has a thermal conductivity of 401 W/mK, to shape glass tubes for the benefit of utilizing a material that is resistant to heat and oxidation (column 3, lines 8-9 and 39-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Couquelet ‘570 by making the forming tool comprise a material exhibiting a thermal conductivity of at least 400 W/mK, and comprising copper, for the benefit of utilizing a material that is resistant to heat and oxidation while shaping a glass tube, as suggested by Meyer ‘588.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couquelet ‘570 (US 3,424,570) and Sugie ‘574 (US 4,579,574) in view of Maiden ‘365 (US 5,580,365).
Regarding claim 19, Couquelet ‘570 is silent regarding the forming tool being releasable supported on the seat by a locking device.  In analogous art of glass tube shaping, Maiden ‘365 suggests a forming tool (forming tool 40) that is releasably supported on a seat by a locking device (holding chuck 38) for the benefit of enabling removal of the forming tool and changing of processing elements supported by the seat (column 4, lines 13-14; column 5, lines 8-9 and 25-27; column 6, lines 18-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Couquelet ‘570 by making the forming tool be releasably supported on the seat by a locking device for the benefit .

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couquelet ‘570 (US 3,424,570) in view of Sugie ‘574 (US 4,579,574) and Li ‘262 (CN 203726262 U - English language machine translation provided herewith and referenced herein).
Regarding claim 26, Couquelet ‘570 teaches:
a heating device configured to heat a workpiece made of glass (burners 59; column 4, lines 42-45)
a shaping station with a forming tool (stations for shaping tubes 23c with mandrels 33 and forming rollers 29) having a contact surface that is configured to shape the workpiece (surface of mandrel 33 that receives oil lubricant; column 4, lines 59-75)
the forming tool has a heat dissipation such that a temperature of the contact surface is cooled during shaping of the workpiece (column 4, lines 59-75)
a spray nozzle configured to apply an oil onto the contact surface so as to provide a covering layer of the oil on the contact surface (sprays 65; column 4, lines 66-75).
Couquelet ‘570 does not specify a temperature of the contact surface during shaping.  However, Couquelet ‘570 suggests that the contact surface is actively cooled internally and externally (column 4, lines 59-75).  The apparatus of Couquelet ‘570 is capable of the functional limitation of making the temperature be below 300°C by controlling the heat applied to the forming tool; the spray applied to the forming tool; and the cooling fluid supplied to the hollow bush 45 (column 4, lines 59-75).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Couquelet ‘570 to provide a temperature that is sufficiently high for properly shaping tubes 23c and not excessively high so as to waste energy for heating.

	Couquelet ’570 is silent regarding the spray nozzle comprising a center with an oil supply line and air supply passages that generate an oil-air jet and comprising air jets external to the center that impart directional stability to the oil-air jet so as to provide oil to the contact surface.  In analogous art of spraying an oil-air jet of lubricant, Li ‘262 suggests spraying oil as a lubricant with a spray nozzle comprising a center with an oil supply line (fluid passage 611) and th paragraph; p. 4, 4th-6th and 9th paragraphs; paragraph spanning pp. 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Couquelet ‘570 by making the spray nozzle comprise a center with an oil supply line and air supply passages that generate an oil-air jet and comprise air jets external to the center that impart directional stability to the oil-air jet as suggested by Li ‘262 for the benefit of reducing consumption of compressed air and energy, and controlling atomization in order to minimize waste and negative effects on worker health and the environment.  It is noted that these benefits are in line with reduction of waste as also desired by Sugie ‘574.

Response to Arguments
Applicant's arguments filed 12-07-2021 have been fully considered but they are not persuasive. Arguments are summarized as follows:
Couquelet provides no teaching or suggestion to reduce the amount of oil to less than 0.1 grams as claimed, and Couquelet teaches away from the structure recited by claim 1.
Response:  Couquelet does not specify an amount of oil being dispensed.  Thus modification of Couquelet to dispense less than 0.1 grams of oil is not necessarily a reduction.  Applicant has not cited what portion of Couquelet constitutes a teaching away from the claimed structure.  While Couquelet discloses that the jets of oil and air provide external cooling in addition to lubrication, Couquelet does not specify an amount of cooling created by the jets, 
Sugie cannot cure the defects of Couquelet, and any modification to Couquelet that eliminates the jets of oil would impermissibly change the principle of operation of Couquelet.
Response:  The rejections are not suggesting to eliminate the jets of oil of Couquelet.  Sugie is provided to suggest configuring and controlling the jets of Couquelet to provide a full-surface covering layer and dispense an amount of oil and as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741